ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_06_EN.txt.                      417




                                 Declaration of Judge ad hoc Gaja



                        1. When rejecting Costa Rica’s Application for permission to intervene
                     as a non‑party, the majority of the Court considered that the Judgment
                     on the merits would at any event protect the Applicant’s “interest of a
                     legal nature” that might be affected. Protection would be “accorded to
                     any third party, whether intervening or not” (para. 86). While the Court’s
                     intention to do this is clear, one cannot be certain that all the necessary
                     information would be available for effectively protecting a third State’s
                     interest. Thus, a third State may wish to intervene in the proceedings in
                     order to contribute to the determination of the nature and scope of its
                     legal interest at stake.
                        2. The only mechanism offered for that purpose by the Statute and the
                     Rules of Court to the third State is to request permission to intervene
                     under Article 62 of the Statute. In its most recent decision concerning
                     intervention in a case relating to maritime delimitation, the Court had
                     unanimously granted Equatorial Guinea permission to intervene (Land
                     and Maritime Boundary between Cameroon and Nigeria (Cameroon v.
                     Nigeria), Application for Permission to Intervene, Order of 21 Octo‑
                     ber 1999, I.C.J. Reports 1999 (II), pp. 1034‑1035, paras. 13‑16). The par-
                     ties to that case had not objected to the request, but the Court, while
                     noting this fact, did not rely on it as a justification for granting permis-
                     sion.
                        3. I fail to see how one could distinguish Equatorial Guinea’s request
                     in that case from Costa Rica’s Application in the present case. Moreover,
                     I cannot find compelling reasons for the Court to revert to its earlier and
                     more restrictive jurisprudence on the admissibility of intervention in cases
                     of maritime delimitation (Continental Shelf (Libyan Arab Jamahiriya/
                     Malta), Application for Permission to Intervene, Judgment, I.C.J. Reports
                     1984, pp. 18‑27, paras. 28‑43).

                        4. It is true that, when deciding the merits, the Court may take into
                     account (para. 51) the information provided by a party that has unsuc-
                     cessfully sought permission to intervene. However, it seems paradoxical
                     that, in a case of maritime delimitation, the only way for a third State to
                     submit information about its interest of a legal nature which may be
                     affected by a decision of the Court would be to make an application that
                     the Court considers inadmissible. This the more so given the cumbersome
                     procedure provided by Article 84 of the Rules when an objection to an
                     application for permission to intervene is filed.
                        5. If one accepts the approach taken by the majority of the Court in
                     the present Judgment, it would seem that the Court should establish a

                     73




7 CIJ1019.indb 142                                                                                  13/06/13 16:02

                     418 	      territorial and maritime dispute (decl. gaja)

                     new procedural mechanism short of intervention that would allow third
                     States to submit information which they consider useful in order to pro-
                     tect their interests of a legal nature.

                                                                   (Signed) Giorgio Gaja.




                     74




7 CIJ1019.indb 144                                                                              13/06/13 16:02

